DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 
Status of the Claims
The claims 1 and 3 were amended after the Final of 10/15/20 but were not entered.  Now the claims have been entered upon filing an RCE.

Response to Arguments
Applicant’s arguments, see pgs. 5-8, filed 1/14/20, with respect to the final have been fully considered and are persuasive with respect to how the newly amended claims have been amended.  Therefore the rejection newly addresses the new claim sets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pat.: 7029640) and in view of Sun, et al. “Monolayer iron oxide film .
Yao describes a catalyst used in the oxidation of CO (col. 1, lines 7-15).  The catalyst is made by taking a support, that can be silica (col. 3, lines 30, 35) and then impregnating that support with platinum and iron (col. 3, lines 39-40).  The amount of Pt: iron can range from 0.5:1 to 4:1 (see claim 14).  
Yao does not teach that the iron oxide is added to Pt in the form of an atomic layer ontop of the Pt.
Sun describes use of a monolayer of iron oxide film on a platinum for use in CO oxidation (title).  The reference explains that when FeO thin films in the form of a monolayer was used over a thick iron oxide layer, there was more catalytic activity (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a monolayer of iron oxide on the Pt catalyst, as taught by Sun for use in the iron oxide/Pt/substrate catalyst of Yao because Sun explains that this configuration has superior catalytic activity in the oxidation of CO.
As to the method by which the iron oxide is applied to produce the monolayer, this feature is taught by Rooth.
	Rooth describes a way to depositing iron oxide as a thin film onto a silicon support (abstract).  The process describes depositing iron oxide on silicon substrate at a temperature from 350-500 degrees C (abstract) in a reactor (see experimental, para. 4, line 1).  Here, iron precursor, ferrocene, and oxygen are employed with nitrogen gas (see experimental, para. 2).  Ferrocene is in the form of a gas (introduction, col. 2, last para).  Oxygen is fed after addition of ferrocene (see experimental section, para. 3).  This oxygen addition step can be considered the step used to convert the iron precursor to oxidation.  As to step b, Rooth describes use of an inert gas that is fed along with the iron precursor onto the depositing substrate surface (see above), but does not state that the reason the inert gas is added is to adsorb the iron precursors vapor into the surface of the support.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound used the same way to perform the same result would function the same way.
	As to the use of the Rooth process in the catalyst of Yao and Sun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known means of depositing a monolayer of iron oxide on a substrate, as taught by Rooth for use in an iron oxide deposited thin-film catalyst of Yao and Sun because Sun explains that use of a thin film of iron oxide has superior catalytic functions over the bulk-form.
	As to the amount of iron oxide and Pt in the catalyst, Yao teaches a ratio of how much each metal is in the catalyst to each other, but the reference does not describe the total weight % of the catalyst components.
Jain describes a Pt-supported catalyst modified by a promoter, such as Fe, Ni and Co (abstract).  The promoter is in oxide-form (abstract).  The total amount of promoter metal can range from 0.15 to 0.25 wt % (abstract).  Pt can be in the catalyst is a 1:2 ratio (abstract), which overlaps the 0.1-10 wt% range claimed.
The promoter metal covers the Pt metal as a monolayer (page 352, col. 1, lines 5-6, 9-10), partial or full monolayer (page 350, col. 2, lines 8-9).   The catalyst used in Jain is one that oxidizes CO (title).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Pt and iron oxide in the CO oxidation catalyst in an amount of 0.15 to 0.25 wt % for iron oxide and 0.15-0.5 wt% of Pt, as taught by Jain for use in the catalyst of Yao, Sun and Rooth because this amount of Pt and iron oxide is effective for use in a CO oxidation catalyst.

	As to Claims 3 and 4, Rooth teaches that ferrocene is used as the precursor and oxygen as the oxidizing agent (see above).

	As to Claim 5, Rooth teaches that between feeding ferrocene and oxygen, the reactor is purged (see experimental section, para. 4).  

	As to Claim 6, Rooth explains that the process is repeated into a growth cycle (see section 2, results and discussion, para. 1) and repeated at least 3 times (see introduction, col. 2, lines 11-17).  
	As to Claim 10, Yao teaches that their catalyst is used to oxidize CO in a hydrogen stream (title).  

	As to Claim 11, Yao explains that the catalyst can be regenerated by heating at 300 degrees C and then purged with H2 (col. 5, lines 17-20).

	As to Claim 12, Yao teaches the features described above.  Although Yao does not teach that the heating step at 300 degrees C occurs in oxygen, since air contains oxygen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first step is performed in oxygen.

	As to Claims 12 and 13, Yao teaches that the ratio of O2 to CO may ranges from 0.5 to 4 moles of O2 to 1 mole of CO (col. 3, line 20).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao, Sun, Rooth and Jain as applied to claim 1 above, and further in view of Yang, et al. “Electron Exchange. . “.
Rooth teaches use of ferrocene, but not how it was obtained. 
Yang explain in 1980 that ferrocene was purchased from Alfa Chemical Co (pg. 3098, col. 2, para. 1, first full).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purchase the ferrocene of Rooth for use in the catalyst of Yao and Sun because Yang explains that ferrocene was known to be purchasable at the time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 23, 2021